Exhibit 10.2

 

 [ex10-20.jpg]  
 
 
 
 
 
  GRANT NOTICE
RESTRICTED STOCK UNIT
FOR PARTICIPANTS OUTSIDE THE
UNITED STATES
NEWPARK RESOURCES, INC.
2700 Research Forest Drive, Ste 100
The Woodlands, Texas 77381
       
Participant:
Employee ID:

 
 
 

 
You have been granted restricted stock units in Newpark Resources, Inc. as
follows:


Type of Grant:
Grant No.:
Stock Plan:  2006 Equity Incentive Plan (As Amended and Restated Effective June
10, 2009)
Date of Grant:
Total Number of Shares:


 
Vesting Date
Number of Shares
Vesting on Vesting Date
           



By your acceptance of this Restricted Stock Unit, you agree that the grant is
governed by the terms and conditions of the above referenced stock plan, as
amended from time to time thereafter, and by the terms and conditions of Newpark
Resources, Inc. Restricted Stock Unit Agreement, which is attached hereto and
incorporated herein by reference.









 
By:
/s/ Paul L. Howes       Paul L. Howes       President and Chief Executive
Officer          

 
Attachment:   Restricted Stock Unit Agreement
 
 
 

--------------------------------------------------------------------------------

 
NEWPARK RESOURCES, INC.
 
RESTRICTED STOCK UNIT AGREEMENT
 
1.            Grant of Restricted Stock Unit.
 
(a)           Subject to the conditions described in this agreement, the Grant
Notice and the Appendix A (collectively, the “Award Agreement”) and in the
Newpark Resources, Inc. 2006 Equity Incentive Plan (As Amended and Restated
Effective June 10, 2009), as may be amended from time to time (the “Plan”),
Newpark Resources, Inc., a Delaware corporation (the “Company”), hereby grants
to Participant Restricted Stock Units.  This Award of Restricted Stock Units
shall be effective as of the date (the “Date of Grant”) of approval by the
Compensation Committee.  The Date of Grant is set forth in the Grant
Notice.  All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan, the terms of which are incorporated herein by
reference.
 
(b)           The Company shall establish and maintain a Restricted Stock Unit
account for the Participant, and such account shall be credited for the number
of Restricted Stock Units granted to the Participant.  The Restricted Stock Unit
account shall be credited for any securities or other property (including cash
dividends) declared and distributed during the Restriction Period with respect
to one Share of Common Stock for each Restricted Stock Unit (“Notional
Dividends”).  Any such property shall be subject to the same vesting schedule as
the Restricted Stock Units to which they relate and references herein to a
Restricted Stock Unit shall mean and include all Notional Dividends with respect
to such Restricted Stock Unit.
 
2.            Vesting.
 
(a)            Vesting Schedule. Subject to the satisfaction of the terms and
conditions set forth in the Plan and this Award Agreement, the interest of the
Participant in the Restricted Stock Units shall vest according to the schedule
shown in the Grant Notice.
 
The term “Restriction Period” refers to the period, applicable to a given
Restricted Stock Unit, from the Date of Grant until that Restricted Stock Unit
has become vested and the restrictions thereon have lapsed, whether pursuant to
this Section 2(a) or Section 2(b), below. References to the end of the
Restriction Period or to times following the Restriction Period shall refer to
the time of, or the time following, as the case may be, the vesting of a
Restricted Stock Unit and the lapse of the restrictions thereon, and shall not
be construed to refer to the event of or the period following the forfeiture of
a Restricted Stock Unit.
 
(b)            Vesting upon Change in Control.  Notwithstanding the foregoing,
in the event of a Change in Control, then immediately prior to the consummation
of such Change in Control, any of the Restricted Stock Units held by Participant
which remain unvested at such time shall immediately become vested.  For
purposes of this Award Agreement, “Change of Control” shall have the meaning set
forth in the Plan unless the Participant has entered into a change of control
letter agreement with the Company (a “Change in Control Agreement”), in which
event the term shall have the meaning set forth in the Change in Control
Agreement.  To the extent there is any conflict between the definition in the
Change in Control Agreement and the definition in the Plan, the definition in
the Change in Control Agreement shall control.  Upon the occurrence of a Change
in Control or Potential Change in Control (as defined in the Change in Control
Agreement), the provisions of the Change in Control Agreement pertaining to the
acceleration of vesting of any Awards, including the Award evidenced by this
Award Agreement, shall control.
 
 
 

--------------------------------------------------------------------------------

 
 
In the case any item of income under the Award subject to this Award Agreement
to which the definition of “Change in Control” under the Plan or Change in
Control Agreement, as appropriate, would otherwise apply with the effect that
the income tax under Section 409A of the Code would apply or be imposed on
income under that Award, but where such tax would not apply or be imposed if the
meaning of the term “Change in Control” met the requirements of
Section 409A(a)(2)(A)(v) of the Code, then the term “Change in Control” herein
shall mean, but only with respect to the income so affected, a transaction,
circumstance or event that constitutes a “Change in Control” under the Plan or
Change in Control Agreement, as appropriate, and that also constitutes a “change
in control event” within the meaning of Treas. Reg. §1.409A-3(i)(5).
 
3.           Payment.  Payment of the vested Restricted Stock Units, excluding
any Notional Dividends, shall be made in Shares of Common Stock.  The Committee
shall cause a stock certificate to be delivered to Participant with respect to
such Shares free of all restrictions hereunder, except for applicable federal
securities laws restrictions.  Notional Dividends credited to the Restricted
Stock Unit account with respect to Restricted Stock Units that vest shall be
paid in-kind, or, in the discretion of the Committee, in cash.  All payments
hereunder shall be made not later than 2-1/2 months after the vesting date of
the Restricted Stock Units.  Pending the payment or delivery of amounts, Shares
or other property hereunder, the Company’s obligation hereunder shall constitute
an unfunded, unsecured general obligation of the Company.
 
4.           Forfeiture.  In the event of the termination of the Participant’s
employment during the Restriction Period by either the Company or by Participant
for any reason whatsoever, including, without limitation, as a result of the
Participant’s death or Disability, the unvested portion of the Restricted Stock
Units held by Participant at that time shall immediately be forfeited; provided,
however, that if the Participant is a party to a Change in Control Agreement and
the Participant’s employment is terminated under circumstances covered by such
Change in Control Agreement, the provisions of the Change in Control Agreement
shall control.
 
5.           Restrictions on Transfer.  Neither this Award, this Award Agreement
nor the Restricted Stock Units may be assigned, pledged, sold or otherwise
transferred or encumbered by the Participant; provided, however, that the
designation of a beneficiary pursuant to the Plan shall not constitute an
assignment, alienation, pledge, sale, transfer or encumbrance.  No right or
benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities, or torts of Participant.  Any purported assignment,
alienation, pledge, attachment, sale, transfer or other encumbrance of the
Restricted Stock Units, regardless of by whom initiated or attempted, shall be
void and unenforceable against the Company. If, notwithstanding the foregoing,
an assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the Restricted Stock Units is effected by operation of law, court
order or otherwise, the affected Restricted Stock Units shall remain subject to
the risk of forfeiture, vesting requirement and all other terms and conditions
of this Award Agreement.  In the case of Participant’s death or Disability,
Participant’s vested rights under this Award Agreement (if any) may be exercised
and enforced by Participant’s guardian or legal representative.
 
 
-3-

--------------------------------------------------------------------------------

 
 
6.           Reorganization of the Company.  The existence of this Award
Agreement shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; any merger or consolidation of the Company; any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock underlying the Restricted Stock Units or the rights of such Common Stock;
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
 
7.           Changes in Capitalization.  In the event that at any time after the
Date of Grant the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a merger, consolidation, spin-off, recapitalization,
reorganization, liquidation, dissolution or other similar corporate change, or
any other increase, decrease or change in the Common Stock without receipt or
payment of consideration by the Company including stock split, stock dividend,
combination of shares or the like, the aggregate number of Restricted Stock
Units which have not vested under this Award Agreement, subject to any required
action by the stockholders of the Company, shall automatically be
proportionately adjusted.
 
8.           Certain Restrictions.  By executing this Award Agreement,
Participant acknowledges that he will make or enter into such written
representations, warranties and agreements and execute such documents as the
Company may reasonably request in order to comply with the securities law or any
other applicable laws, rules or regulations, or with this Award Agreement or the
terms of the Plan.  The Company may from time to time impose such conditions on
the transfer of the Shares issuable upon vesting of the Restricted Stock Units
as it deems necessary or advisable to ensure that any transfers of such Shares
will satisfy the applicable requirements of federal and state securities
laws.  Such conditions may include, without limitation, the partial or complete
suspension of the right to transfer such Shares until the Shares have been
registered under the Securities Act of 1933, as amended.
 
9.           Amendment and Termination.  This Award Agreement may not be
terminated by the Board of Directors or the Compensation Committee at any time
without the written consent of Participant.  No amendment or termination of the
Plan will adversely affect the rights and privileges of Participant under the
Award Agreement or to the Restricted Stock Units granted hereunder without the
consent of Participant.
 
10.         No Guarantee of Employment.  Neither this Award Agreement nor the
award of Restricted Stock Units evidenced hereby shall confer upon Participant
any right with respect to continuance of employment with the Company nor shall
it interfere in any way with the right the Company would otherwise have to
terminate such Participant’s employment at any time.
 
 
-4-

--------------------------------------------------------------------------------

 
 
11.           Taxes and Withholdings.
 
(a)           Tax Consequences. The granting, vesting and/or payments of all or
any portion of the Restricted Stock Units, including any Notional Dividends, may
trigger tax liability.  Participant agrees that he shall be solely responsible
for all tax liability arising from the Restricted Stock Units, including the
Notional Dividends.  Participant is encouraged to contact his tax advisor to
discuss any tax implications which may arise in connection with the Restricted
Stock Units.
 
(b)           Withholding.  Participant shall be liable for any and all taxes,
including withholding taxes, arising from the Restricted Stock Units and/or any
Notional Dividends.  Participant understands and acknowledges that the Company
will not deliver the Shares or make any other payment hereunder until it is
satisfied that appropriate arrangements have been made to satisfy any tax
obligation under this Award Agreement or the Plan and agrees to make appropriate
arrangements suitable to the Company for satisfaction of all tax withholding
obligations.  Further, Participant hereby agrees and grants to the Company the
right to withhold from any payments or amounts of compensation, payable in cash
or otherwise, in order to meet any tax withholding obligations under this Award
Agreement or the Plan.  As such, if the Company requests that Participant take
any action required to effect any action described in this Section 11 and to
satisfy the tax withholding obligation pursuant to this Award Agreement and the
Plan, Participant hereby agrees to promptly take any  such action.
 
12.           No Guarantee of Tax Consequences.  The Company, Board of Directors
and Compensation Committee make no commitment or guarantee to Participant that
any federal, state or local tax treatment will apply or be available to any
person eligible for benefits under this Award Agreement and assumes no liability
whatsoever for the tax consequences to Participant.
 
13.           Severability. In the event that any provision of this Award
Agreement is, becomes or is deemed to be illegal, invalid, or unenforceable for
any reason, or would disqualify the Plan or this Award Agreement under any law
deemed applicable by the Board of Directors or the Compensation Committee, such
provision shall be construed or deemed amended as necessary to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Board of Directors or the Compensation Committee,
materially altering the intent of the Plan or this Award Agreement, such
provision shall be stricken as to such jurisdiction, the Participant or this
Award Agreement, and the remainder of this Award Agreement shall remain in full
force and effect.
 
14.           Terms of the Plan Control.  This Award Agreement and the
underlying Award are made pursuant to the Plan.  The terms of the Plan, as
amended from time to time and interpreted and applied by the Compensation
Committee, shall govern and take precedence in the event of any conflict with
the terms of this Award Agreement.  Notwithstanding the foregoing, if the
Participant is a party to a Change in Control Agreement, in the event of any
conflict between the terms of this Award Agreement and the Plan, and the terms
and provisions of such Change in Control Agreement, the terms of the Change in
Control Agreement shall control.
 
15.           Governing Law.  This Award Agreement shall be construed in
accordance with (excluding any conflict or choice of law provisions of) the laws
of the State of Delaware to the extent federal law does not supersede and
preempt Delaware law.
 
 
-5-

--------------------------------------------------------------------------------

 
 
16.           Consent to Electric Delivery; Electronic Signature.  Except as
otherwise prohibited by law, in lieu of receiving documents in paper format,
Participant agrees, to the fullest extent permitted by law, to accept electronic
delivery of any documents that the Company may be required to deliver
(including, but not limited to, prospectuses, prospectuses supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other Award made or offered by the Company.  Electronic delivery may be via a
Company electronic mail system or by reference to a location on a Company
intranet to which Participant has access.  Participant hereby consents to any
and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may be required to deliver, and agrees that his electronic
signature is the same as, and shall have the same force and effect as, his
manual signature.
 
17.           Clawback Policy.  Notwithstanding any provisions in the Plan or
this Award Agreement to the contrary, this Award Agreement, the Restricted Stock
Units subject to this Award Agreement and any Shares of Common Stock issuable
(and Notional Dividends accrued thereon) pursuant to this Award Agreement shall
be subject to potential cancellation, rescission, clawback and recoupment (i) to
the extent necessary to comply with the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and any regulations or listing
requirements promulgated thereunder, and/or (ii) as may be required in
accordance with the terms of any clawback/recoupment policy as may be adopted by
the Company to comply with the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and any regulations or listing requirements promulgated
thereunder.
 
18.           Section 409A.  It is intended that the provisions of this Award
Agreement comply with Section 409A of the Code, and all provisions of this Award
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.  If, at the
time of Participant’s separation from service (within the meaning of Section
409A, (i) Participant is a specified employee (within the meaning of Section
409A) and using the identification methodology selected by the Company from time
to time), and (ii) the Company shall make a good faith determination that an
amount payable hereunder constitutes deferred compensation (within the meaning
of Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date pursuant to this Award Agreement but shall
instead pay it without interest, on the first business day after such six-month
period, or if earlier, upon the Participant’s death.  The Company reserves the
right to make amendments to this Award Agreement as the Company deems necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A.
 
19.           Data Authorization.  Pursuant to applicable data protection laws,
Participant’s personal data will be collected and used as necessary for the
Company’s administration of the Plan and Participant’s participation in the
Plan.  Participant’s denial and/or objection to the collection, processing and
transfer of personal data may affect Participant’s participation in the
Plan.  As such, Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.
 
 
-6-

--------------------------------------------------------------------------------

 
 
As part of the Company’s administration of the Plan, the Company and its
Subsidiaries may hold certain personal information about Participant including
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares of Common Stock or directorships held in the Company,
details of all options, units or any other entitlement to Shares of Common Stock
awarded, canceled, purchased, vested, unvested or outstanding in Participant’s
favor.  This information is held for the purpose of managing and administering
the Plan (“Data”).  The Data may be provided by Participant or collected, where
lawful, from third parties, and the Company or its subsidiaries will process the
Data for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.  Data processing will take place
through electronic and non-electronic means as necessary to administer the Plan
and will be handled in conformance with the confidentiality and security
provisions as set forth by applicable laws and regulations in Participant’s
country of residence (and country of employment, if different).  The Data will
be accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for Participant’s participation in the Plan.
 
The Company and its Subsidiaries may transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Participant’s participation in the Plan, and the Company and its Subsidiaries
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  Please note these
entities may be located in the European Economic Area, the United States or
elsewhere in the world.  Participant hereby authorizes (where required under
applicable law) these parties to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing Participant’s participation in the Plan.  This includes any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of Shares of Common Stock on Participant’s
behalf to a broker or other third party with whom Participant may elect to
deposit any Shares of Common Stock acquired pursuant to the Plan.
 
Participant may, at any time, exercise Participant’s rights provided under
applicable personal data protection laws.  These rights may include (i) obtain
confirmation as to the existence of the Data, (ii) verify the content, origin
and accuracy of the Data, (iii) request the integration, update, amendment,
deletion, or blockage of the Data, (iv) oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the impletion, administration and/or operation of the Plan and
Participant’s participation in the Plan, and (v) withdraw Participant’s consent
to the collection, processing or transfer of Data as provided hereunder (in
which case, Participant’s Award will be null and void).  Participant may seek to
exercise these rights by contacting the Participant’s local Human Resources
manager or the Company’s Human Resources Department.
 
 
-7-

--------------------------------------------------------------------------------

 
 
APPENDIX A
ADDITIONAL TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern Restricted
Stock Units for Participants residing outside of the United States and in one of
the countries listed herein.  Capitalized terms not explicitly defined in this
Appendix but defined in the Award Agreement shall have the same definitions as
in the Award Agreement.
 
This Appendix also includes information regarding certain issues of which the
Participant should be aware with respect to participation in the Plan.  The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of May 2012.  Such laws are often complex
and change frequently.  As a result, the Company strongly recommends that the
Participant not rely on the information in this Appendix as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Participant exercises
the Restricted Stock Unit or sells shares of Common Stock acquired upon exercise
of the Restricted Stock Unit.
 
 In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to a particular situation.
 
 Further, if the Participant is a citizen or resident of a country other than
the one in which the Participant is currently working, the information contained
herein may not be applicable.
 
The Company may, at any time and at its own discretion, restrict the available
methods of exercising the Restricted Stock Unit, paying the purchase price or
direct the repatriation of the proceeds of the sale of shares of Common Stock
acquired upon exercise of the Restricted Stock Unit to facilitate compliance
with any tax, securities or other relevant laws in the Participant’s country.
 
AUSTRALIA
 
Notifications
 
Securities Law Notification.  Australian securities laws may impose disclosure
obligations in connection with offering Restricted Stock Units and Common Stock
acquired under the Plan for sale in Australia.  Without limiting Section 5 of
the Award Agreement, Restricted Stock Units and Common Stock acquired under the
Plan must not be sold, or offered for sale, in Australia, except in compliance
with Australian laws.
 
Exchange Control Notification.  Exchange control reporting is required for cash
transactions exceeding AUD$10,000 and international fund transfers.  The
Australian bank assisting with the transaction will file the report for the
Participant.  If there is no Australian bank involved in the transfer, the
Participant will be required to file the report.
 
 
-8-

--------------------------------------------------------------------------------

 
 
BRAZIL
 
Compliance with Law.  By accepting the Restricted Stock Unit, the Participant
acknowledges agreement to comply with applicable Brazilian law and to pay any
and all applicable taxes associated with the exercise of the Restricted Stock
Unit, the receipt of any dividends, and the sale of shares issued upon exercise
of the Restricted Stock Unit.
 
Notifications
 
Exchange Control Information.  If the Participant is a resident or domiciled in
Brazil, the Participant will be required to submit an annual declaration of
assets and rights outside of Brazil to the Central Bank of Brazil if the
aggregate value of such assets and rights in equal to or greater than
US$100,000.  Assets and rights that must be reported include shares issued upon
exercise of a Restricted Stock Unit.
 
CANADA
 
Termination of Employment.  The following provision supplements Section 4 of the
Agreement:
 
Participant’s right to any unvested portion of the Restricted Stock Unit will
terminate effective as of the date that is the earlier of (a) the date
Participant receives notice of termination from the Company or Subsidiary, or
(b) the date Participant is no longer actively providing service, regardless of
notice period or period of pay in lieu of such notice required under applicable
local laws (including, but not limited to statutory law, regulatory law and/or
common law); the Company and/or Subsidiary shall have the exclusive discretion
to determine when Participant is no longer actively providing service for
purposes of the Restricted Stock Unit.
 
Form of Settlement – Award Payable Only in Shares.  Notwithstanding any
discretion in the Plan or anything to the contrary in the Award Agreement, the
Restricted Stock Units do not provide any right for you, as a resident of
Canada, to receive a cash payment and shall be paid in Shares only.
 
Data Privacy.  The following provision supplements Section 19 of the Agreement:
 
The Participant hereby authorizes the Company and Subsidiary to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan.  The Participant
further authorizes the Company and Subsidiary or its affiliates to disclose and
discuss the Restricted Stock Unit with their advisors.  The Participant further
authorizes the Company and Subsidiary to record such information and keep such
information in the Participant’s employee file.
 
Notifications
 
Securities Law Information. You are permitted to sell Shares acquired through
the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., The New
York Stock Exchange).
 
 
-9-

--------------------------------------------------------------------------------

 
 
ITALY
 
Data Privacy Notice.  This provision replaces Section 19 of the Agreement:
 
Participant understands that the Company and any Subsidiary may hold certain
personal information, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social insurance (to the extent
permitted under Italian law) or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or any
Subsidiary or affiliate thereof, details of all Awards granted, or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
managing and administering the Plan (“Data”).
 
Participant understands that providing the Company with Data is necessary for
the performance of the Plan and that refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
Participant’s ability to participate in the Plan. The Controller of personal
data processing is Newpark Resources, Inc. with registered offices at 2700
Research Forest Drive Suite 100, The Woodlands, Texas 77381, and, pursuant to
Legislative Decree no. 196/2003, its Representative in Italy for privacy
purposes is AVA S.p.A., with registered offices at Via Salaria, 1313/C, Rome,
Italy.
 
Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan.  Participant understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company.  Participant further understands that the Company and/or
any Subsidiary will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing participation in the Plan, and that
the Company and/or any Subsidiary may each further transfer Data to third
parties assisting the Company in the implementation, administration, and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom Shares acquired at vesting of the Restricted Stock
Unit may be deposited. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing participation in the Plan.  Participant understands
that these recipients may be located in or outside the European Economic Area,
such as in the United States or elsewhere. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.
 
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.
 
 
-10-

--------------------------------------------------------------------------------

 
 
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan.  Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing.
 
Participant is aware that Data will not be used for direct-marketing purposes.
In addition, Data provided can be reviewed and questions or complaints can be
addressed by contacting local human resources representatives.
 
Plan Document Acknowledgment.  By accepting the Restricted Stock Unit, the
Participant acknowledges receipt of the Plan, the Agreement and this Appendix
and has reviewed the Plan, the Award Agreement and this Appendix in their
entirety and fully accepts all provisions thereof.  The Participant has read and
further acknowledges and specifically and expressly approves the following
provisions of the Award Agreement: (i) Section 2; (ii) Section 3; (iii) Section
4; (iv) Section 11; (v) Section 14 and (vi) the Data Privacy provision in this
Appendix.
 
Notifications
 
Exchange Control Information.  Participant is required to report the following
on an annual tax return: (1) any transfers of cash or shares to or from Italy
exceeding €10,000, (2) any foreign investments or investments held outside of
Italy at the end of the calendar year exceeding €10,000 if such investments
(e.g., options, shares of Common Stock or cash) may result in income taxable in
Italy, and (3) the amount of the transfers to and from abroad which have had an
impact during the calendar year on the Participant’s foreign investments or
investments held outside of Italy.  Under certain circumstances, the Participant
may be exempt from the requirement under (1) above if the transfer or investment
is made through an authorized broker resident in Italy.
 
 
 
-11-